DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-17 and 19 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a method, comprising a combination of various elements as claimed, more specifically, the combination of “creating a voltage differential by generating a voltage in a first electrode and a second electrode, the first electrode and the second electrode disposed in a high impedance layer, wherein the first electrode is in a first comb pattern and the second electrode is a second comb pattern interlaced with the first comb pattern, an opaque portion of the high impedance layer disposed between the first electrode and the second electrode” as set forth in claim 1.
Claims 2-6, 8-17 and 19 are allowed since they depend either directly or indirectly on the allowed claim 1.

Matsumoto et al. (US 2002/0018166) disclose (Figs. 23A-23B) a method, comprising creating a voltage differential by generating a voltage in a first electrode 7 and a second electrode 3, the first electrode and the second electrode disposed in a high 
However, Matsumoto et al. lack disclosure of an opaque portion of the high impedance layer disposed between the first electrode and the second electrode.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- February 13, 2021